             Case 1:18-cv-01920-JMC Document 40 Filed 12/02/20 Page 1 of 4



                                       UNITED STATES DISTRICT
                                               COURT
                                       DISTRICT OF MARYLAND
          CHAMBERS OF                                                            101 WEST LOMBARD STREET
        J. MARK COULSON                                                         BALTIMORE, MARYLAND 21201
UNITED STATES MAGISTRATE JUDGE                                                       Phone: (410) 962-4953
                                                                                      Fax: (410) 962-2985


                                            December 2, 2020

   LETTER TO ALL COUNSEL

   Re:     Andresen v. Allstate Indemnity Company
           Civil No. 18-cv-01920-JMC


                                  MEMORANDUM TO COUNSEL

           The following schedule shall govern this case.

          December 4, 2020           Deadline for submitting joint pretrial order; any legal trial
                                     memoranda on the claims (at the option of counsel) and any
                                     limitation of evidence, if necessary

         November 2, 2021 at          Pretrial conference telephone call to be initiated by Counsel.
              10 a.m.                 Counsel are to jointly call into Chambers.

          November 8, 2021            2-day jury trial to begin (courtroom to be determined)


   Set forth below are instructions pertinent to your pretrial and trial preparation.

                                  Guaranteeing Witness Availability

          Absent emergency circumstances, a party will guarantee the presence at trial of any witness
   that party lists in the pretrial order, in accordance with Local Rule 106.2.i., as “expecting to
   present” at trial.

                                                 Exhibits

           Please be prepared to advise me at the pretrial conference if there are any objections to the
   documents and exhibits listed in the pretrial order in accordance with Local Rule 106.2.g. Any
   objections not disclosed at that time, other than objections under Fed. R. Evid. 401 and 403, shall
   be deemed waived at trial, unless excused for good cause shown. Fed. R. Civ. P. 26(a)(3).



                                                     1
          Case 1:18-cv-01920-JMC Document 40 Filed 12/02/20 Page 2 of 4



       All exhibits must be tagged and numbered prior to trial in accordance with Local Rule
106.7.a. You must meet with one another prior to trial to review and make available for copying
one another’s exhibits in accordance with Local Rule 106.7.b.

          Copies of the parties’ proposed exhibits must be in a three-ring binder. The parties should
attempt to agree on the admissibility of all exhibits and inform the Court of those exhibits about
which agreement cannot be reached. Those exhibits will be discussed at the pretrial conference.
The parties should provide, in addition, impeachment exhibits each intends to offer into evidence
at trial. Impeachment exhibits need not be disclosed to other parties.

                                  Use of Courtroom Equipment

        The court has available for your use an electronic evidence presentation system, as well as
a DVD player and video monitors. Please be prepared to advise me at the conference if you would
like to use any courtroom technologies at trial.

                                        Trial Instructions

        Please read carefully the attached memorandum entitled “Instructions to Counsel
Regarding Trial Procedure and Conduct.” You are responsible for knowing the contents of these
instructions and all of the provisions of Local Rule 107 concerning trial conduct.

                                            Settlement

        Unless the court is notified of any settlement no later than one full business day prior to
the day on which the trial is scheduled to begin, jury costs will be imposed in accordance with
Local Rule 107.4. Ordinarily, in civil cases 25–28 potential jurors are called as members of the
venire panel and the cost per juror is approximately $70.

       Although informal, this is an Order of the Court and shall be docketed as such.




                                                                     /s/
                                                              J. Mark Coulson
                                                              United States Magistrate Judge




                                                 2
           Case 1:18-cv-01920-JMC Document 40 Filed 12/02/20 Page 3 of 4



                          INSTRUCTIONS TO COUNSEL
                   REGARDING TRIAL PROCEDURE AND CONDUCT 1

1.     Efficient Use of Courtroom Time

       You must always be on time. You must anticipate objections in order to avoid unnecessary
bench conferences. If a jury is present, virtually every minute should be spent taking testimony.

2.     Exhibits

       A.      You must pre-mark exhibits.
       B.      You should not formally move exhibits into evidence. Under Local Rule 107.5.b
               they are admitted when they are first mentioned during the questioning of a witness
               unless the opposing party objects or unless the party mentioning them asks that they
               be marked for identification only.
       C.      You may circulate exhibits to the jury without asking permission of the court
               provided you then continue with questioning.
       D.      If you plan to use exhibit books, you must first confer with opposing counsel about
               their contents and bring to the attention of the court any matters in dispute. You
               must provide copies for one lawyer per party, a copy for the witness, a copy for the
               judge, and (at your option) a copy for each juror.

3.     Witnesses

       A.      You must treat witnesses with courtesy and respect and address them by their
               surnames (except persons under the age of 18).
       B.      You may not appear to address yourself to jurors when questioning a witness.

4.     Prohibited Questions and Remarks

       A.      You may not ask a witness whether it “would surprise you to know” that a certain
               event occurred.
       B.      You may not ask “if I were to tell you that another witness testified to a certain fact,
               would you disagree with him?” (or “was she lying?” or “not telling the truth?”)
       C.      You may not remind a witness that he is under oath or ask whether he expects the
               jury to believe his testimony.

5.     Movement In The Courtroom

       A.      You must stand when addressing the court.
       B.      You may (unless recording or amplification equipment otherwise requires) ask


       1
          These instructions are based in part on Local Rule 107. You must be fully familiar with
all of the provisions of that Rule.
                                                  3
         Case 1:18-cv-01920-JMC Document 40 Filed 12/02/20 Page 4 of 4



               questions of a witness from any fixed location in the well of the court but you may
               not ask questions while pacing around the courtroom.
       C.      You may approach a witness to show an exhibit without prior approval of the court
               but may not do so for any other reason.
       D.      When addressing jurors, you must stand a respectful distance away from them.

6.     Objections

        You may not make speaking objections or, unless invited to do so by the court, argue
rulings in front of the jury.

7.     Opening Statements and Closing Arguments

       A.      Unless otherwise ordered by the court, no opening statement or closing argument
               (including rebuttal argument) shall exceed one hour.
       B.      You must show opposing counsel any exhibit or demonstrative aid you intend to
               display to the jury during opening statement or closing argument and any new
               demonstrative aid you intend to display during closing argument.
       C.      During closing argument you may not state your personal opinion as to the merits
               of your case, the credibility of a witness, or the culpability of a civil litigant, or
               guilt or innocence of an accused.

8.     Exclusion of Witnesses Rule and Talking to Witnesses on the Stand

       Local Rule 107.7 describes the meaning of the exclusion of witness (sequestration) rule.
Local Rule 107.14 describes when counsel may talk to a witness on the stand.

9.     Beeper, Pagers and Portable Telephones

        You must turn off (and instruct your clients and witnesses to turn off) all audible beepers,
pagers, and portable telephones before entering the courtroom.

10.    Food and Drink

        You may not bring any food or drink (other than water) into the courtroom. If you want to
use bottled water, you must pour it into the pitchers provided by the court.

11.    Use of Courtroom Telephone Prohibited

       You may not use the courtroom telephone unless authorized by the court.




                                                 4
